Citation Nr: 0807043	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDINGS OF FACT

The medical evidence does not show a history of diastolic 
pressure readings that are predominantly 100 or more, or 
systolic pressure readings that are predominantly 160 or 
more.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 0 
percent for service-connected hypertension have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A December 2005 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for hypertension secondary to post-traumatic 
stress disorder (PTSD).  This letter also informed him of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

As the February 2006 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
hypertension, this claim is now substantiated.  As such, his 
filing of a notice of disagreement as to this determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  

In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service medical records and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The veteran responded to 
the VCAA in the March 2006 statement in support of his claim 
by providing additional information regarding his treatment 
of hypertension.  After receiving the August 2006 
supplemental statement of the case, the veteran responded 
with an expedited action attachment that stated he had no 
further evidence to submit and that the VA should take the 
next action in processing the appeal.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II. Merits of the Claim for Increase Rating

Legal Criteria 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's claims in this case were claim placed in 
appellate status by disagreement with the initial rating 
award and are not yet ultimately resolved - these are 
original claims as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

According to Diagnostic Code 7101, which rates impairment 
resulting from hypertensive vascular disease (hypertension 
and isolated systolic hypertension), a 10 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  A 20 percent rating requires diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating requires diastolic pressure 
predominantly 120 or more.  The highest rating allowable 
under this diagnostic code, 60 percent, will be assigned with 
diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Note 1 
following Diagnostic Code 7101.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran filed a claim for hypertension secondary to PTSD 
in October 2005.  The RO considered the service connection 
claim received in August 2005 for disabilities related to 
PTSD as an informal claim for hypertension.  In a February 
2006 rating decision, the RO granted the veteran's claim and 
assigned a 0 percent rating with an effective date of August 
2005.  The veteran claimed he should have received a higher 
initial rating in his March 2006 notice of disagreement.    

In the August 2005 VA treatment record, the veteran's blood 
pressure reading was 134/94.   The veteran's blood pressure 
readings were 156/101 and 143/89 in the January 11, 2006 VA 
treatment record.  The veteran's blood pressure in the VA 
treatment record dated January 31, 2006 showed blood pressure 
readings of the following: 143/89, 138/89, 136/87.  The 
veteran takes Lisinopril to control his hypertension and 
continuous medication is required to control it.  See August 
2005 VA treatment record and January 31, 2006 VA treatment 
record.  Although the veteran requires continuous medication 
to control his hypertension, the medical evidence of record 
does not show a history of diastolic pressure readings 
predominately 100 or more.  Accordingly, the Board finds that 
the criteria for a 10% rating are not met or approximated.  
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 .  Therefore, a 
rating in excess of 0 percent for hypertension is not 
warranted.   

As the preponderance of the evidence is against the veteran's 
increased rating claim for hypertension, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990);  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's hypertension has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).




ORDER

Entitlement to a compensable initial rating for hypertension 
is denied.    



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


